Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11343627.Although the claims at issue are not identical, they are not patentably distinct from each other because when the claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761.  For example, Claim 1, of the pending application has the same limitations as claim 1 of the patent except for “housing having an inner wall and said at least one lug at least partially abuts said inner wall.”
Claim 1, of the pending application has the same limitations as claim 4 of the patent except for “said at least one lug being flexible in bending or connects to said section via at least one articulated joint.
Claim 1, of the pending application has the same limitations as claim 17 of the patent except for “a printed circuit board foil having at least one layer selected formed from said magnetic layer or said electrical shielding layer; and a further electrical component disposed on said printed circuit board foil, said further electrical component being disposed in said interspace.”
Claim 1, of the pending application has the same limitations as claim 19 of the patent except for “ and said at least one lug is configured as reflecting surfaces for high frequency radiation.”



Current Application: 17728161
US Patent No-11343627
1. A hearing device, comprising: a housing; at least one electrical component disposed in said housing, said at least one electrical component extending in a longitudinal direction; an antenna configuration having a winding disposed on said at least one electrical component; and a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component and at least one lug adjoining said section in the longitudinal direction and projecting beyond said at least one electrical component in the longitudinal direction, said at least one lug delimiting an interspace adjoining said at least one electrical component in the longitudinal direction.
4. The hearing device according to claim 1, wherein said housing has an inner wall and said at least one lug at least partially abuts said inner wall.
1. A hearing device, comprising: a housing; at least one electrical component disposed in said housing, said at least one electrical component extending in a longitudinal direction; an antenna configuration having a winding disposed on said at least one electrical component; a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component and at least one lug adjoining said section in the longitudinal direction and projecting beyond said at least one electrical component in the longitudinal direction, said at least one lug delimiting an interspace adjoining said at least one electrical component in the longitudinal direction; and said housing having an inner wall and said at least one lug at least partially abuts said inner wall.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1.	Claims 1-3, 6, 7, 16, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nikles (US 20190006757) in view of Kasztelan (US7260234).

 As to Claim 1, Nikles teaches a hearing device (Hearing aid, abstract, Figure 1), comprising: a housing (housing 6, [0049]); at least one electrical component disposed in said housing (a further component 54, Figure 2 where the further component 54 includes two sound transducers 10 and signal processing unit 12, [0049] Figure 1, said at least one electrical component extending in a longitudinal direction (component 54, An interspace 52, in which the number of magnetic field lines 50 is reduced due to the material of the two layers 44, 46, is formed between the two layers 44, 46. A further component 54 or further components, which interfere electromagnetically, in particular traces, a capacitor, or a digital signal processor, are arranged in interspace 52. In a variant, a part of signal processing unit 12 is located in interspace 52. In other words, further component 54 is part of signal processing unit 12. [0060], Figure 2)Regarding the following; an antenna configuration having a winding disposed on said at least one electrical component; and a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component, Nikles teaches on [0038], The antenna has a coil core which extends along a longitudinal direction and carries a number of turns, as well as a planar first shield of a ferrimagnetic and/or ferromagnetic material, which extends at an angle to the longitudinal direction of the coil core and is arranged on an end face of the coil core. Nikles does not explicitly teach: an antenna configuration having a winding disposed on said at least one electrical component; However, Kasztelan in related field (antenna for hearing aids) teaches an antenna coil is present in a hearing aid device to wirelessly transmit signals between a hearing aid device and a further device. Due to the required miniaturization of hearing aid devices, only minimal space is available for the arrangement of the antenna coil in the hearing aid device. The invention therefore provides for winding the antenna coil around or on an existing electro-acoustic transducer in the hearing aid device or around a capsule surrounding the transducer. A comparatively large antenna coil, for which little additional space is required, can thereby be provided in the hearing aid device. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to provide an antenna coil that wounds around the existing electrical component such as an transducer to further minimize the space for accommodating the antenna within a miniature hearing aid device. Nikles in view of Kasztelan further teaches: a magnetic layer disposed between said winding and said at least one electrical component, said magnetic layer having a section disposed on said at least one electrical component, The antenna preferably has the first layer, suitably both layers, and electrical and/or electronic components are arranged in an interspace between the layers of the diamagnetic or paramagnetic material; these components are in particular electromagnetically interfering components, in particular radiating traces, capacitors, and/or a digital signal processor. Consequently, an installation space is used relatively efficiently, wherein an influence on the antenna and the components is reduced due to the two layers. Suitably, the antenna is used for inductive radio communication, for which the turns are used. See at least [0038]. Kasztelan teaches the earpiece 1 can also be enclosed by an additional shielding capsule 30 (FIG. 4) within the hearing aid device. The antenna coil 4 according to the invention is then advantageously not directly wound around or on the earpiece 1, but rather around or on this shielding capsule 30. The shielding capsule 30 may be comprised of ferrite material, mu-metal, or an iron sheet. A comparatively large coil can also be arranged inside a hearing aid device almost without additional space requirement due to this feature. See at least col. 4 lines 1-15. Nikles in view of Kasztelan further teaches and at least one lug adjoining said section in the longitudinal direction and projecting beyond said at least one electrical component in the longitudinal direction, said at least one lug delimiting an interspace adjoining said at least one electrical component in the longitudinal direction. Ni [0052], Figure 2 teaches coil core 26 is made cylindrical and extends along a longitudinal axis 28. Thus, coil core 26 has a first end face 30 and a second end face 32, which delimit coil core 26 in a longitudinal direction 34 that is parallel to longitudinal axis 28. On [0053] Nikles teaches a first shield 38 is placed flush on first end face 30, wherein first end face 30 is completely covered by first shield 38. In this case, first shield 38 adjoins coil core 26 without a gap. First shield 38 is materially connected, in particular glued, to coil core 26. In other words, first shield 38 adjoins coil core 26 without a gap. First shield 38 is made of a foil and has a planar design. In other words, first shield 38 extends substantially in one plane. The plane is perpendicular to longitudinal direction 34, so that planar first shield 38 is angled to longitudinal direction 34 of coil core 26 by an angle of 90. degree. See at least Nikles on Figure 3. 

As to Claim 2, Nikles in view of Kasztelan teaches the limitations of Claim 1 and wherein said at least one lug is one of a plurality of lugs which enclose said interspace between them, Nikles on [0060] and Figures 2-3 teaches an interspace 52, in which the number of magnetic field lines 50 is reduced due to the material of the two layers 44, 46, is formed between the two layers 44, 46. A further component 54 or further components, which interfere electromagnetically, in particular traces, a capacitor, or a digital signal processor, are arranged in interspace 52. In a variant, a part of signal processing unit 12 is located in interspace 52. In other words, further component 54 is part of signal processing unit 12. Magnetic field lines 50 are drawn into the two shields 38, 40 due to the material of the two layers 44, 46, which increases the transmission quality or reception quality of antenna 18. Further on Figure 12 and [0071] teaches Antenna 18 has a foil structure 62, by means of which coil core 26 and first shield 38 and second shield 40 are formed. Foil structure 62 made of a ferrite is designed as a single layer and is substantially made in a U-shape, into which two folds 64 are introduced, so that the two shields 38, 40 extend at an angle to longitudinal direction 34. In a further alternative, first shield 38 and coil core 26 are each provided with a separate foil, which were mechanically separated from each other, however, and joined together. A printed circuit board 66, which is made of a glass fiber-reinforced epoxy resin, is connected to coil core 26 in the region of turns 36. Circuit board 66 is configured U-shaped and arranged spaced between the two shields 38, 40. The free ends of the U-shaped circuit board 66 project into interspace 52, and turns 36 surround the middle leg of circuit board 66. Circuit board 66 has terminals 56, which are contacted electrically by traces 68 with the coil formed by turns 36. Circuit board 66 is glued in particular to foil structure 62. 
As to Claim 3, Nikles in view of Kasztelan teaches the limitations of Claim 1 and wherein said interspace widens when viewed in the longitudinal direction (Figure 3 of Nikles teaches the interspace 52 widens and [0062] teaches First shield 38 is angled with respect to longitudinal direction 34 at an angle of 80.degree., and second shield 40 as well is also angled at an angle of 80.degree., wherein the two shields 38, 40 are not parallel to each other and therefore enclose an angle of 20.degree. to each other. Thus, the extent of antenna 18 in longitudinal direction 34 is increased, so that a quality of antenna 18 is further improved.)
As to Claim 6, Nikles in view of Kasztelan teaches the limitations of Claim 1 and wherein said magnetic layer contains a foil, Nikles on [0071] teaches Antenna 18 has a foil structure 62, by means of which coil core 26 and first shield 38 and second shield 40 are formed. Foil structure 62 made of a ferrite is designed as a single layer and is substantially made in a U-shape, into which two folds 64 are introduced, so that the two shields 38, 40 extend at an angle to longitudinal direction 34.
As to Claim 7, Nikles in view of Kasztelan teaches the limitations of Claim 1 and further comprising an electrical shielding layer in addition to said magnetic layer, Nikles on [0019] teaches an additional shielding is provided in addition to that magnetic first layer. See at least [0018] and [0019].  
As to Claim 16, Nikles in view of Kasztelan teaches the limitations of Claim 1 and further comprising at least one further component disposed in said interspace, said at least one further component is selected from the group consisting of: a battery, an integrated circuit, a signal processing device, a charging coil, a telecoil and additional coils, Nikles on [0038] teaches The antenna preferably has the first layer, suitably both layers, and electrical and/or electronic components are arranged in an interspace between the layers of the diamagnetic or paramagnetic material; these components are in particular electromagnetically interfering components, in particular radiating traces, capacitors, and/or a digital signal processor. 
As to Claim 17, Nikles in view of Kasztelan teaches the limitations of Claim 1 and further comprising a printed circuit board foil having at least one layer selected formed from said magnetic layer or said electrical shielding layer and [0071] first shield 38 and coil core 26 are each provided with a separate foil, which were mechanically separated from each other, however, and joined together. A printed circuit board 66, which is made of a glass fiber-reinforced epoxy resin, is connected to coil core 26 in the region of turns 36. Circuit board 66 is configured U-shaped and arranged spaced between the two shields 38, 40. The free ends of the U-shaped circuit board 66 project into interspace 52, and turns 36 surround the middle leg of circuit board 66. Circuit board 66 has terminals 56, which are contacted electrically by traces 68 with the coil formed by turns 36. Circuit board 66 is glued in particular to foil structure 62. 
As to Claim 19, Nikles in view of Kasztelan teaches the limitations of Claim 1 and where said at least one electrical component is a receiver, a further component 54, Figure 2 where the further component 54 includes two sound transducers 10 and signal processing unit 12, [0049].
As to Claim 21, Nikles in view of Kasztelan teaches the limitations of Claim 1 and wherein the hearing device is an in-the-ear hearing device, Kasztelan teaches in hearing aids that can be worn behind the ear, hearing aids that can be worn in the ear, implantable hearing aids, or pocket hearing aids.
Allowable Subject Matter
Claims 4, 5, 8-15, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651